Citation Nr: 0944265	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a claimed chest 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to service 
connection for a chest condition.   

At the Veteran's request, a travel board hearing was 
scheduled in September 2009; however, he failed to appear for 
the hearing.  A request for postponement of the hearing had 
not been received and granted.  A motion for a new hearing 
date was not filed.  Therefore, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. 20.704(d) (2009).


FINDING OF FACT

The competent and probative evidence of record shows that the 
Veteran's chest disability diagnosed as osteoarthritic 
changes of the skeleton and costochondritis was not incurred 
in or aggravated by service, and that no arthritis affecting 
the chest skeleton manifested to a compensable degree within 
one year following his separation from service.


CONCLUSION OF LAW

A chest disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  As there is no evidence of 
a chest disability either in service or for many years after 
and no probative evidence relating the Veteran's current 
chest disability to his period of active service, the Board 
finds that a VA examination is not required in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Chest disability

In August 2004, the Veteran requested service connection for 
a chest condition which began in service and has been a 
problem ever since.  He asserts that his service medical 
records and current medical evidence of record clearly show 
that the condition began while in service and has been a 
chronic condition ever since.  The Veteran also contends that 
his chest pain is of a nature related to psychological 
distress which manifests itself in the form of an anxiety 
disorder and/or panic attack.  He asserts that psychological 
disorders when affecting an individual often manifest some 
degree of physical pain to include chest pains.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include arthritis become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Service treatment records show at the enlistment examination 
in February 1966 the Veteran reported a history of having or 
having had shortness of breath and pain or pressure in the 
chest.  The examiner commented that the breath was easily 
knocked out of the Veteran.  At his discharge examination in 
May 1968 the Veteran again reported a history of having or 
having had shortness of breath and pain or pressure in the 
chest.  The examiner commented that the chest symptoms were 
secondary to exercise.  At each examination, the clinical 
evaluation was normal for lungs, chest, and heart.

At an October 1972 examination for the United States Army 
Reserve the clinical evaluation was normal for lungs, chest, 
and heart.  In a history provided at the time of the 
examination, the Veteran denied having or having had 
shortness of breath, pain or pressure in chest or heart 
trouble.  


In a history provided at the time of an August 1979 
examination for the Army, the Veteran denied having or having 
had shortness of breath or heart trouble, but reported having 
or having had pain or pressure in chest.  The clinical 
evaluation was normal for lungs, chest, and heart.  

Private medical records show that in August 2000 the Veteran 
presented at an emergency department with a "couple of" 
episodes of exertional chest pain somewhat concerning for 
cardiac.  However, an angiography done in March 2000 had 
shown essentially clean coronaries.  He had no EKG changes 
and no enzyme changes in the Emergency Department.  The 
Veteran thought his mild chest discomfort was more related to 
deep breaths and moving his arms in certain ways.  After 
review and discussion, it was determined that the Veteran did 
not warrant hospital admission for further evaluation.  He 
was to follow-up with a physician in two weeks or sooner, if 
needed.  

The Veteran sought follow-up treatment in December 2000 after 
an emergency room visit the preceding day for chest pain 
which was diagnosed as esophagitis.  A cardiologist who had 
previously seen the Veteran felt confident that his chest 
pain was noncardiac and that no further concern for a cardiac 
nature of his pain needed to occur.  The assessment was 
noncardiac chest pain likely esophageal spasm given the 
response to nitroglycerin.  When seen approximately a week 
later, the Veteran related having had recurrent chest pain 
for over 1 year which was on his left side.  The assessment 
was chest pain that might be esophageal spasm, but the 
Veteran also had costochondritis.  

Approximately a week later for follow-up on his chest pain, 
the assessment noted that it clearly was not cardiac in 
nature.  Other concerns were esophageal spasm and possible 
esophagitis.  The other element of his chest pain was quite 
possibly costochondritis.  The Veteran related having 
worsening of his pain when he lifted weights.  

In February 2001, the Veteran again sought treatment for his 
chest pain syndrome.  The assessment noted the Veteran had a 
long history of a chest pain syndrome with no etiology.  The 
possibility of a sickle cell anemia causing a chest pain 
crisis was considered.  On another visit, the assessment was 
chronic noncardiac chest pain that was most likely 
musculoskeletal.  He was seen the following month for follow 
up of costochondral chest pain which was improving but there 
was still no etiology.  His chest pain was mild but it was 
worse when he was at work lifting.  The assessment was 
chronic costochondritis.  

In July 2001, the Veteran reported having had occasional 
chest pains in the past months but none were severe and not 
of daily frequency.  As before, they tended to come and go.

In September 2001, his problems included chronic chest wall 
pain with a negative coronary angiography.  The chest pain 
was intermittent and came on without exertion.  In November 
2001 he related having a bout of chest pain that kept him in 
the house and he almost went to the emergency room.  The 
assessment was noncardiac chest wall pain.  In January 2002, 
his noncardiac chest pain had become very severe.  Medication 
was not helping and he had been home in bed.  The pain was 
centered in his chest along his sternum and a deep breath 
made it worse.  

In February 2002 the Veteran related that his chest pain 
began suddenly seven years earlier without loss of 
consciousness.  His history was noted and clinical findings 
recorded.  The assessment included non-cardiac chest pain 
likely due to thalassemia disease versus costochondriasis.  A 
previous cardiac workup was negative.  

In June 2002, he was still having intermittent chest pain.  
The assessment noted that he had long standing chest pain, 
the etiology of which had never been determined.  He had been 
ruled out for cardiac disease and GI disease.  

Records from a private medical provider, Dr. H.B., from 
August 2002 to September 2002 show the Veteran was seen for 
ongoing chest pain.  The assessment noted chronic chest pain 
with previous negative cardiac work-up and that it may be 
chest wall.  There was no response to acid suppression.  

The Veteran was seen for an initial evaluation in January 
2003 by private pain management consultants.  He complained 
of chest pain for the prior five years which he said was of 
sudden onset.  Suddenly one morning he collapsed and had to 
be taken to the hospital in an ambulance and had chest pain 
ever since.  He had been worked up for a cardiac problem and 
none had been found as of the date of the evaluation.  The 
assessment was chest wall pain that appeared to be mainly 
musculoskeletal as the Veteran had a negative cardiology 
workup.  Pain could be due to costochondritis and could also 
be augmented by trigger points in the pectoralis major 
muscle.  

At an August 2003 VA examination for diabetes mellitus the 
Veteran related that an angiogram two to three years earlier 
showed some evidence of coronary artery disease and he did 
sometimes get some chest pain.    

Additional medical records from Dr. H.B. include a private 
chest x-ray in June 2003 that found no acute abnormality but 
noted osteoarthritic changes in the skeleton.  A November 
2003 statement from a private medical provider, Dr. H.B., 
states that among multiple medical problems, the Veteran had 
chronic noncardiac chest pain.  In December 2003, the chest 
wall pain was shown as costochondritis.  In October 2004, the 
assessment noted chronic chest pain with no clear underlying 
etiology and a negative cardiac work-up in the past.  In 
March 2005, the impression was pain in the chest wall, and it 
was noted that the Veteran was very tender in a different 
location, left sided chest pain, than where he had pain a 
couple of years earlier.  It was likely chest wall 
inflammation but a rib/chest x-ray would be checked.  In 
April 2005, the doctor discussed the chest wall pain with the 
Veteran and noted that generally there was no specific 
treatment for it.  She reassured the Veteran that it did not 
lead to other health problems.  He continued to have chest 
pain when seen in May 2005 and denied syncope and dyspnea on 
exertion.  In September 2005 he was tender to palpation along 
the costosternal junction.  

April 2004 VA outpatient treatment records show that the 
Veteran began having mild chest pains, which he reported that 
he had often, during an intake/assessment interview.  
Medication was provided and he was referred to Portland VA 
medical center.  There he related having daily chest pain.  
His ECG had no changes concerning for ischemia or infarction 
and his cardiac enzymes were negative.  A review of records 
of a catheterization in 2001 revealed no obstructive disease.  


Private medical records show in October 2005 when seen for 
foot pain, a review of systems noted that the Veteran's chest 
pain tended to not be activity related.  

A discharge summary for a period of private hospitalization 
in April 2008 mentioned that the Veteran had some right-sided 
chest pain but his history showed that he had this pain 
chronically.  Testing showed no evidence of myocardial 
ischemia.  The chest pain resolved while in the hospital and 
he had no further episodes of chest pain.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a chest disability that is related to service.

Service treatment records are negative for findings or 
diagnosis of a chest disability.  Other than providing a 
history of chest pain at the entrance examination and the 
separation examination, the Veteran sought no treatment, 
reported no pertinent abnormalities, and there were no 
relevant findings.  In service, there was no medical finding 
or diagnosis of a chest disability; the clinical evaluation 
of his chest was normal on examination at entrance and 
separation.  Thus, the Board finds that a chronic chest 
disability is not shown in service.  

Further, there is no medical evidence of record showing that 
any arthritis affecting the chest skeleton manifested to a 
compensable degree within one year following separation from 
active service.  Therefore, the Board finds that service 
connection for a chest disability is not warranted on a 
presumptive basis.

Although the private and VA medical evidence shows current 
chest wall pain complaints and a diagnosis of costochondritis 
and osteoarthritic changes of the skeleton, that evidence 
does not provide a link between any current chest disability 
and service.

Medical records from the Social Security Administration (SSA) 
regarding a favorable determination for the Veteran to 
receive SSA disability benefits based on noncardiac chest 
pain and degenerative disease of the thoracic and lumbar 
spine with onset in June 2001 do not provide a link between 
the Veteran's claimed chest disability and service.

The Board recognizes the Veteran's contentions as to the 
relationship between his service and the claimed current 
chest disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).  The Veteran is competent to provide evidence as to 
his in-service experiences and symptoms, and thus is 
competent to state that he had a history of chest pain in 
service.  However, he is not competent to state the etiology 
of the chest pain.  Where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the Veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation of chest pain competent.  Although he 
reported a history of chest pain at his separation from 
service, a diagnosis of a chest disability was not provided 
by a medical professional.  

Further, although the Veteran has stated that his chest pain 
has continued since service, his statements as to onset are 
contradictory with the evidence of record and not credible.  
Post service, at an examination in 1972 he denied having or 
having chest pain and the clinical evaluation was normal.  
Although in 1979 he reported chest pain, the clinical 
evaluation was normal and a medical diagnosis was not 
provided.  The private medical evidence shows that the 
Veteran presented in August 2000 with exertional chest pain 
and noted a March 2000 work-up for chest pain which revealed 
a normal angiography.  In February 2002 the Veteran related 
that his chest pain began suddenly seven years earlier.  
Similarly, in January 2003 when seen by private pain 
management consultants, the Veteran stated he had sudden 
onset of chest pain five years earlier.  The Board finds that 
the duration of onset of his symptoms provided when he sought 
medical treatment in February 2002 and January 2003 to be of 
greater probative value than lay statements regarding onset 
of symptoms.  As a result, the Veteran's assertions do not 
constitute competent evidence that a claimed chest disability 
is linked to service or to an incident in service. 

The Veteran also contends that his chest pain is related to 
distress due to his psychological disorders.  However, the 
Veteran is not presently service-connected for any claimed 
psychological disorders; thus, a claim for a chest disability 
as secondary to a service-connected psychological disorder is 
not for consideration.  

In sum, the Board finds that the probative, competent medical 
evidence weighs against a finding that the Veteran currently 
has a chest disability which is linked to service.  The 
weight of the credible, competent evidence demonstrates that 
a chest disability was not incurred in or aggravated by the 
Veteran's active service nor was manifested to a compensable 
degree within one year after his service.  Although 
osteoarthritic changes of the skeleton and costochondritis 
have been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service.  No 
probative, competent medical evidence exists of a 
relationship between a chest disability and any continuity of 
symptomatology asserted by the Veteran.  McManaway v. West, 
13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Savage, 10 
Vet. App. at 488.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
chest disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chest disability is 
denied.



___________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


